Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 2, the use of the language “a bearing bush”, “a sliding disk” and “a spiral spring” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the bearing bush, the sliding disk and the spiral spring recited in claim 1 or some other completely different bearing bush, sliding disk and spiral spring. Thus, the metes and bounds of the claim is unclear.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata (US2011/0228413).
Sakata disclosures a vehicle comprising a manually foldable rearview device comprising a head (4) for holding at least one reflective element (8) comprising at least one of a rearview mirror (see Fig. 2), a camera, and a display; a foot (2) for attaching the head to a vehicle (D); a bearing bush (3) connected rigidly to the foot (via elements 15, shown in Fig. 2) and engaging the head for support and rotation of the head (see Fig. 2), the bearing bush comprising head and foot parts (23 and 14, respectively) a sliding disk (6, 63, 63, 64) which is connected axially displaceably to the bearing bush but not rotatably relative to the bearing bush by a suitable fixing (301, 601/603/605), see paragraph 0112 along with the associated description of figures 5, 8, 9 and 14-17; and a pretensioned spiral spring (10) arranged around the bearing bush and pressing the head onto the foot (see figures 2 to 4), wherein the head is mounted in the foot so as to be foldable about an axis of rotation (O-O) along the bearing bush (see figures 1 and 2), the head and foot parts of the bearing bush project radially relative to the axis of rotation (see figures 2 and 4), the foot part engages the foot (see figures 2 and 4), and the head is held rotatably with an appropriately shaped bearing engagement (33) between the foot and the sliding disk (see Fig. 4 along with the associated description thereof), and the spiral spring is clamped between head part and the sliding disk without direct contact with the head (see figures 2 and 4) so that, in response to folding of the head, the spiral spring is compressed but not rotated (see Fig. 2), wherein the fixing of the sliding disk to the bearing bush is provided via first fixing elements (17, 305) on the bearing bush for engagement in appropriately complementarily shaped second fixing elements (603, 605) on the sliding disk (see figures 14-17 along with the associated description thereof), wherein the bearing bush comprises a wall (the inner wall of element 12) externally surrounding .
 6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US2011/0228413).
Sakata discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the resin material employed for the sliding disk and the bearing bush are made of a plastic material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the resin material employed for the sliding disk and/or the bearing bush of Sakata to include a plastic material, as is commonly used and employed in the art, in order to prevent corrosion and/or reduce the overall weight of the device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a sliding disk (washer) and/or bearing bush (shaft). Note: .
8.	Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



RDS
February 27, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872